     Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 1 of 17 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FG SRC LLC,

        Plaintiff,                                 Case No. ____________________

v.                                                 JURY TRIAL DEMANDED

XILINX, INC.,

        Defendant.


       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

     Plaintiff FG SRC LLC (“SRC”) files this Original Complaint for Patent Infringement

(“Complaint”) against Defendant Xilinx, Inc. (“Defendant” or “Xilinx”). Plaintiff alleges

as follows:

                                 I. NATURE OF THE ACTION

     1. This is an action for infringement of U.S. Patent Nos. 7,149,867 (the “’867 patent”) and

9,153,311 (the “’311 patent”).

     2. SRC is a limited liability company incorporated in Delaware and is the successor to SRC

Computers, LLC (“SRC Computers”).

     3. Xilinx, Inc. is a Delaware corporation with its principal place of business located at 2100

Logic Drive, San Jose, California 95154.

                                       II. JURISDICTION

     4. This action arises under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This is a patent infringement lawsuit, over

which this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 1
   Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 2 of 17 PageID #: 2



   5. This Court has general and specific personal jurisdiction over Defendant because it is

present in and transacts and conducts business in and with residents of this District and the

State of Delaware. Defendant is incorporated in the State of Delaware and has conducted and

does conduct business therein. Defendant has purposefully and voluntarily availed itself of the

privileges of conducting business in the United States and the State of Delaware by

continuously and systematically placing goods into the stream of commerce through a

distribution channel with the expectation that they will be purchased by consumers in

Delaware. Plaintiff’s causes of action arise directly from Defendant’s business contacts and

other activities in the State of Delaware.

   6. Upon information and belief, Defendant has committed acts of infringement in this

District giving rise to this action and does business in this District, including making sales

and/or providing service and support for its customers in this District. Defendant purposefully

and voluntarily sold one or more of its infringing products with the expectation that they

would be purchased by consumers in this District. These infringing products have been and

continue to be purchased by consumers in this District.

                                             III.VENUE

   7. Venue is proper as to Defendant under 28 U.S.C. § 1400(b) in that Defendant is

incorporated in Delaware and, therefore, resides in this District. TC Heartland LLC v. Kraft

Foods Grp. Brands LLC, 137 S. Ct. 1514, 1521 (2017).

                  IV. FG SRC LLC AND DEFENDANT’S PRODUCTS

A. FG SRC LLC

   8. SRC Computers was co-founded by Seymour R. Cray, Jim Guzy, and Jon Huppenthal

in 1996 to produce unique high-performance computer systems using Intel’s Merced

microprocessor.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 2
  Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 3 of 17 PageID #: 3



   9. SRC is the successor to SRC Computers.

   10. Jim Guzy is a co-founder of Intel Corporation and served on Intel’s board for 38 years.

   11. Mr. Guzy was named to Forbes Midas List, which surveys the top tech deal makers in

the world, in 2006 and 2007.

   12. Seymour Cray was an American electrical engineer and supercomputer architect who

designed a series of computers that were the fastest in the world for decades.

   13. Mr. Cray has been credited with creating the supercomputing industry.

   14. Unfortunately, Mr. Cray died shortly after founding SRC Computers.

   15. But his legacy was carried on by Jon Huppenthal and a talented team of engineers that

worked with Mr. Cray and Mr. Huppenthal for decades.

   16. SRC Computers’ focus was creating easy-to-program, general-purpose reconfigurable

computing systems.

   17. In early 1997, Mr. Huppenthal and his team realized that the microprocessors of the

day had many shortcomings relative to the custom processing engines that they were used to.

   18. As a result, they decided to incorporate dedicated processing elements built from Field

Programmable Gate Arrays (“FPGAs”) and that idea quickly evolved into a novel system

combining reconfigurable processors and CPUs.

   19. SRC Computers’ heterogenous system had 100x performance, 1/50th of the operating

expense, 1/100th of the power usage, and required 1/500th of the space of more traditional

computer systems.

   20. SRC Computers’ proven systems are used for some of the most demanding military

and intelligence applications, including the simultaneous real-time processing and analysis of




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 3
  Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 4 of 17 PageID #: 4



radar, flight and mission data collected from a variety of aerial vehicles in over 1,000 successful

counter-terrorism and counter-insurgency missions for the U.S. Department of Defense.

   21. SRC Computers offered its first commercial product in 2015 called the Saturn 1 server.

   22. The Saturn 1 was 100 times faster than a server with standard Intel microprocessors

while using one percent of the power.

   23. The Saturn 1 was designed to be used in HP’s Moonshot server chassis for data centers.

   24. SRC Computers has had over 30 U.S. patents issued for its innovative technology.

   25. SRC Computers’ patent portfolio covers numerous aspects of reconfigurable computing

and has more than 2,090 forward citations.

   26. In February 2016, SRC Computers restructured into three new entities: a corporate

parent FG SRC LLC, an operating company DirectStream, LLC (“DirectStream”), and a

licensing entity SRC Labs, LLC.

B. Accused Products

   27. In this complaint, Plaintiff accuses the following Xilinx products (collectively “Accused

Products”) of infringing the ’867 and ‘’311 patents. For clarity, accused product families are

listed, as are exemplary device names and/or part numbers or part number prefixes.

Product Family            Exemplary Device Names             Exemplary Part Numbers
                                                             and/or Part Number Prefixes
Alveo accelerator         U25, U200, U250, U280
cards
Kintex UltraScale+        KU3P, KU5P, KU9P,
FPGA devices              KU11P, KU13P, KU15P
Virtex UltraScale+        VU3P, VU5P, VU7P, VU9P,
FPGA devices              VU11P, VU13P, VU19P,
                          VU27P, VU29P, VU31P,
                          VU33P, VU35P, VU37P,
                          VU45P, VU47P
Zynq UltraScale+          ZU2CG, ZU3CG, ZU4CG,
MPSoC: CG devices         ZU5CG, ZU6CG, ZU7CG,
                          ZU9CG


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 4
  Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 5 of 17 PageID #: 5



Product Family         Exemplary Device Names   Exemplary Part Numbers
                                                and/or Part Number Prefixes
Zynq UltraScale+       ZU2EG, ZU3EG, ZU4EG,
MPSoC: EG devices      ZU5EG, ZU6EG, ZU7EG,
                       ZU9CG, ZU11EG, ZU15EG,
                       ZU17EG, ZU19EG
Zynq UltraScale+       ZU4EV, ZU5EV, ZU7EV
MPSoC: EV devices
Zynq Ultrascale+       ZU21DR, ZU25DR,
RFSoC devices          ZU27DR, ZU28DR,
                       ZU29DR, ZU39DR,
                       ZU43DR, ZU46DR,
                       ZU47DR, ZU48DR,
                       ZU49DR
Kintex UltraScale      KU025, KU035, KU040,
FPGA devices           KU060, KU085, KU095,
                       KU115
Virtex UltraScale      XCVU065, XCVU080,
FPGA devices           XCVU095, VCVU125,
                       XCVU160, XCVU190,
                       XCVU440
Spartan 7-Series                                XC7S6, XC7S15, XC7S25,
FPGA devices                                    XC7S50, XC7S75, XC7S100
Artix 7-Series FPGA                             XC7A12T, XC7A15T,
devices                                         XC7A25T, XC7A35T,
                                                XC7A50T, XC7A75T,
                                                XC7A100T, XC7A200T
Kintex 7-Series FPGA                            XC7K70T, XC7K160T,
devices                                         XC7K325T, XCE7K325T,
                                                XC7K355T, XCE7K355T,
                                                XC7K410T, XCE7K410T,
                                                XC7K420T, XCE7K420T,
                                                XC7K480T, XCE7K480T
Virtex 7-Series FPGA                            XC7V585T, XCE7V585T,
devices                                         XC7V2000T, XC7VX330T,
                                                XCE7VX330T, XC7VX415T,
                                                XCE7VX415T, XC7VX485T,
                                                XCE7VX485T, XC7VX550T,
                                                XCE7VX550T, XC7VX690T,
                                                XCE7VX690T, XC7VX980T,
                                                XCE7VX980T, XCVX1140T,
                                                XC7VH580T, XC7VH870T




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 5
  Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 6 of 17 PageID #: 6



Product Family           Exemplary Device Names           Exemplary Part Numbers
                                                          and/or Part Number Prefixes
Zynq-7000 SoC            Z-7007S, Z-7012S, Z-7014S,       XC7Z007S, XC7Z012S,
devices                  Z-7010, Z-7015, Z-7020, Z-       XC7Z014S, XC7Z010,
                         7030,                            XC7Z015, XC7Z020, XC7Z030,
                         Z-7035, Z-7045, Z-7100           XC7Z035, XC7Z045,
                                                          XC7Z100

   28. Each of the Accused Products includes an FPGA.

   29. In contrast to a purpose-built chip which is designed with a single function in mind and

then hardwired to implement it, an FPGA is more flexible.

   30. An FPGA can be programmed in the field, after it has been plugged into a socket on a

PC board.

   31. FPGAs are based around a matrix of configurable logic blocks (CLBs) connected via

programmable interconnects.

   32. FPGAs can be reprogrammed to desired application or functionality requirements after

manufacturing. This feature distinguishes FPGAs from Application Specific Integrated

Circuits (ASICs), which are custom manufactured for specific design tasks.

   33. Today’s FPGAs easily push the 500 MHz performance barrier.

   34. Programming an FPGA is a matter of connecting them up to create the desired logical

functions (AND, OR, XOR, and so forth) or storage elements (flip-flops and shift registers).

   35. Unlike a CPU which is essentially serial (with a few parallel elements) and has fixed-

size instructions and data paths (typically 32 or 64 bit), an FPGA can be programmed to

perform many operations in parallel, and the operations themselves can be of almost any

width, large or small.

   36. The highly parallelized model in FPGAs is ideal for building custom accelerators to

process compute-intensive problems.



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 6
    Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 7 of 17 PageID #: 7



    37. Properly programmed, an FPGA has the potential to provide a 30x or greater speedup

to many types of genomics, seismic analysis, financial risk analysis, big data search, and

encryption algorithms and applications.

    38. The Alveo U200 provides up to 90x higher performance than CPUs on key workloads

at 1/3 the cost.

    39. The Alveo U280 provides up to 3000 times higher throughput than CPUs on key

workloads such as Key-Value-Store.

    40. Defendant’s customers can use FPGAs to accelerate its applications more than 30x

when compared with servers that use CPUs alone.

    41. The speed increase is a result of the FPGAs handling compute-intensive, deeply

pipelined, hardware-accelerated operations, which also allows for highly parallelized

computing.

      V. DEFENDANT RECEIVED CONSTRUCTIVE AND ACTUAL NOTICE

    42. SRC Computers complied with 35 U.S.C. § 287 by (i) placing the required notice on all,

or substantially all, of its products made, offered for sale, sold, or imported into the United

States, or (ii) providing actual notice to Defendant.

A. Constructive Notice to Defendant.

    43. For example, SRC Computers placed notices such as the following on all, or

substantially all, of its products since at least February 19, 2013:1




1
 E.g., https://web.archive.org/web/20100930014237/http://www.srccomp.com/techpubs/
patentedtech.asp.

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 7
   Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 8 of 17 PageID #: 8




   44. The website listed in the notice, WWW.SRCCOMP.COM/

TECHPUBS/PATENTEDTECH.ASP, stated the following:




   45. The website also listed at least the following patents since September 30, 2010. The ’867

patent, asserted in this case, is highlighted:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 8
  Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 9 of 17 PageID #: 9



Patent #    Patent Title
            System and method for dynamic priority conflict resolution in a multi-processor
6,026,459
            computer system having shared memory resources
            Multiprocessor computer architecture incorporating a plurality of memory
6,076,152
            algorithm processors in the memory subsystem
            Multiprocessor computer architecture incorporating a plurality of memory
6,247,110
            algorithm processors in the memory subsystem
            Split directory-based cache coherency technique for a multi-processor computer
6,295,598
            system
            Multiprocessor with each processor element accessing operands in loaded input
6,339,819
            buffer and forwarding results to FIFO output buffer
          System and method for accelerating web site access and processing utilizing a
6,434,687 computer system incorporating reconfigurable processors operating under a single
          operating system image
            System and method providing cache coherency and atomic memory operations in
6,356,983
            a multiprocessor computer architecture
            System and method for semaphore and atomic operation management in a
6,594,736
            multiprocessor
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,627,985
            elements
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,781,226
            elements
6,836,823 Bandwidth enhancement for uncached devices
6,941,539 Efficiency of reconfigurable hardware
            Multiprocessor computer architecture incorporating a plurality of memory
6,961,841
            algorithm processors in the memory subsystem
6,964,029 System and method for partitioning control-dataflow graph representations
            Process for converting programs in high-level programming languages to a
6,983,456
            unified executable for hybrid computing platforms
            System and method for providing an arbitrated memory bus in a hybrid
6,996,656
            computing system
            Computer system architecture and memory controller for close-coupling within a
7,003,593
            hybrid processing system utilizing an adaptive processor interface port
            System and method for explicit communication of messages between processes
7,124,211
            running on different nodes in a clustered multiprocessor system
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,126,214
            elements
7,134,120 Map compiler pipelined loop structure


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 9
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 10 of 17 PageID #: 10




            System and method of enhancing efficiency and utilization of memory bandwidth
7,149,867
            in reconfigurable hardware
            Interface for integrating reconfigurable processors into a general purpose
7,155,602
            computing system
            Debugging and performance profiling using control-dataflow graph
7,155,708
            representations with reconfigurable hardware emulation
            Interface for integrating reconfigurable processors into a general purpose
7,167,976
            computing system
            Switch/network adapter port coupling a reconfigurable processing element to one
7,197,575
            or more microprocessors for use with interleaved memory controllers
            Multi-adaptive processing systems and techniques for enhancing parallelism and
7,225,324
            performance of computational functions
            Multiprocessor computer architecture incorporating a plurality of memory
7,237,091
            algorithm processors in the memory subsystem
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,282,951
            elements
            System and method for converting control flow graph representations to control-
7,299,458
            dataflow graph representations
            Switch/network adapter port for clustered computers employing a chain of multi-
7,373,440
            adaptive processors in a dual in-line memory module format
            Reconfigurable processor element utilizing both coarse and fine grained
7,406,573
            reconfigurable elements
            Switch/network adapter port for clustered computers employing a chain of multi-
7,421,524
            adaptive processors in a dual in-line memory module format
            Switch/network adapter port incorporating shared memory resources selectively
7,424,552
            accessible by a direct execution logic element and one or more dense logic devices
            Switch/network adapter port coupling a reconfigurable processing element to one
7,565,461
            or more microprocessors for use with interleaved memory controllers
            Multi-adaptive processing systems and techniques for enhancing parallelism and
7,620,800
            performance of computational functions

B. Actual Notice to Defendant.

   46. Xilinx is well-aware of the patents asserted in this action and that instrumentalities

accused herein infringe those patents. On October 18, 2017, SRC Labs sued Amazon Web

Services, Inc., Amazon.com, Inc., and VADATA, Inc. (collectively the “Amazon

Defendants”) alleging infringement of five patents which included the ’311 patent and ’867


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 10
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 11 of 17 PageID #: 11



patent. SRC Labs, LLC v. Amazon Web Services, Inc., No. 1-17-cv-01227 (E.D. Va.). The

complaint filed in that case (the “Amazon Complaint”) alleged that the Amazon Defendants’

products infringed the ’867 patent and ’311 patent based on its usage of Xilinx FPGA products.

   47. Moreover, specifically, the Amazon Complaint included—as Exhibit G—a publicly-

available claim chart demonstrating how the Amazon Defendants’ product EC2 F1 Instance

infringed the ’867 patent based on its usage of a Xilinx UltraScale+ FPGA. Plaintiff accuses

Defendant of that device of infringing the ’867 patent in this complaint.

   48. The Amazon Complaint also included—as Exhibit J—a publicly-available claim chart

showing how the Amazon Defendants’ product EC2 F1 Instance infringed the ’311 patent

based on its usage of a Xilinx UltraScale+ FPGA.

   49. After learning that usage of its products infringed the ’867 patent and ’311 patent, on

July 13, 2018 Xilinx filed a petition for inter partes review, requesting that the Board of Patent

Trials and Appeals cancel claims 1 through 5 and 8 through 10 of the ’311 patent. IPR2018-

01395 (hereinafter “the Xilinx IPR”), Paper No. 1. In its petition, Xilinx noted the complaint

against the Amazon Defendants and admitted that “Amazon and Xilinx have a

customer/supplier relationship” and that “Xilinx Ultrascale+ FPGAs and its Vivado Design

Suite are referenced in the SRC Labs complaint . . .” That petition was denied on January 23,

2019. IPR201801395, Paper No. 17.

   50. The district court case against the Amazon Defendants was transferred to the Western

District of Washington on March 1, 2018. SRC Labs, LLC et al v. Amazon Web Services, Inc., No.

2-18-cv-00317 (W.D. Wa.).




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 11
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 12 of 17 PageID #: 12



                                      VI. THE PATENTS

A. All Asserted Patents are Owned by SRC.

   51. On January 22, 2020, DirectStream assigned both the ’867 patent and ’311 patent to

SRC. The assignment was recorded with the USPTO on January 24, 2020 at Reel/Frame

051615/0344.

   52. All maintenance fees have been paid to the USPTO to keep the ’867 patent and ’311

patent enforceable for their full term.

B. Description of the Asserted Patents.

   1. U.S. Patent 7,149,867

   53. The ’867 patent is entitled “System and method of enhancing efficiency and utilization

of memory bandwidth in reconfigurable hardware” and issued on December 12, 2006.

   54. A true and correct copy of the ’867 patent is attached as Exhibit A.

   55. The ’867 patent is valid and enforceable.

   2. U.S. Patent 9,153,311

   56. The ’311 patent is entitled “System and method for retaining DRAM data when

reprogramming reconfigurable devices with DRAM memory controllers” and issued on

October 6, 2015.

   57. A true and correct copy of the ’311 patent is attached as Exhibit B.

   58. The ’311 patent is valid and enforceable.

       VII.    COUNT ONE: DIRECT INFRINGEMENT OF THE ’867 PATENT

   59. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   60. Defendant has at no time, either expressly or impliedly, been licensed under the ’867

patent.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 12
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 13 of 17 PageID #: 13



   61. Defendant has and continues to directly infringe the ’867 patent by making, using,

offering for sale, selling, and/or importing in or into the United States in violation of 35 U.S.C.

§ 271(a) the Accused Products.

   62. Defendant’s direct infringement of the ’867 patent by the Accused Products has caused,

and will continue to cause, substantial and irreparable damage to Plaintiff. Plaintiff is therefore

entitled to an award of damages adequate to compensate for Defendant’s infringement, but not

less than a reasonable royalty, together with pre- and post-judgment interest and costs as fixed

by the Court under 35 U.S.C. § 284.

   63. Plaintiff adopts, and incorporates by reference, as if fully stated herein, Exhibits C

through F, which are claim charts that describe and demonstrate how the Accused Products

infringe exemplary claims of the ’867 patent. These charts collectively show that Xilinx

infringes at least claims 1, 3, 4, 9, 11, and 12 of the ’867 patent.

      VIII. COUNT TWO: WILLFUL INFRINGEMENT OF THE ’867 PATENT

   64. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   65. Defendant has and continues to willfully infringe the ’867 patent.

   66. As discussed in § V.B herein, Defendant has long had knowledge of the ’867 patent and

that its products infringe that patent.

   67. Even if Defendant had not had such knowledge previously, Defendant would learn of

the patent and its infringement as a result of the filing and/or service of this complaint, and this

district does not require pre-suit knowledge to establish willfulness. DermaFocus LLC v. Ulthera,

Inc., 201 F. Supp. 3d 465, 473 (D. Del. 2016).




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 13
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 14 of 17 PageID #: 14



   68. Defendant continued and continues making, using, offering for sale, and selling the

Accused Products despite an objectively high likelihood that its actions infringe several claims

of the ’867 patent.

   69. Defendant has continued its infringement of the ’867 patent despite its knowing that

claims 1, 3 through 9, and 11 through 19 of the ’867 patent were held valid on May 10, 2019

by the Patent Trial and Appeal Board in inter partes review proceeding IPR2019-00103, a

proceeding requested by Defendant’s customers: the Amazon Defendants.

   70. Defendant’s actions have not been consistent with the standards of behavior in its

industry.

   71. Defendant made no effort to avoid infringing the ’867 patent.

   72. Therefore, Plaintiff should receive enhanced damages up to three times the amount of

actual damages for Defendant’s willful infringement under 35 U.S.C. § 284.

    IX.      COUNT THREE: DIRECT INFRINGEMENT OF THE ’311 PATENT

   73. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   74. Defendant has at no time, either expressly or impliedly, been licensed under the ’311

patent.

   75. Defendant has and continues to directly infringe the ’311 patent by making, using,

offering for sale, selling, and or importing in or into the United States in violation of 35 U.S.C.

§ 271(a) the Accused Products.

   76. Defendant’s direct infringement of the ’311 patent by the Accused Products has caused,

and will continue to cause, substantial and irreparable damage to Plaintiff. Plaintiff is therefore

entitled to an award of damages adequate to compensate for Defendant’s infringement, but not




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 14
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 15 of 17 PageID #: 15



less than a reasonable royalty, together with pre- and post-judgment interest and costs as fixed

by the Court under 35 U.S.C. § 284.

   77. Plaintiff adopts, and incorporates by reference, as if fully stated herein, Exhibits G

through I, which are claim charts that describe and demonstrate how the Accused Products

infringe exemplary claims of the ’311 patent. These charts collectively show that Xilinx

infringes at least claims 1, 3, 9, and 10 of the ’311 patent.

       X. COUNT FOUR: WILLFUL INFRINGEMENT OF THE ’311 PATENT

   78. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   79. Defendant has and continues to willfully infringe the ’311 patent.

   80. As discussed in § V.B herein, Defendant has long had knowledge of the ’311 patent and

that its products infringe that patent.

   81. Even if Defendant had not had such knowledge previously, Defendant would learn of

the patent and its infringement as a result of the filing of this complaint, and this district does

not require pre-suit knowledge to establish willfulness. DermaFocus LLC v. Ulthera, Inc., 201 F.

Supp. 3d 465, 473 (D. Del. 2016).

   82. Defendant continued and continues making, using, offering for sale, and selling the

Accused Products despite an objectively high likelihood that its actions infringe several claims

of the ’311 patent.

   83. Defendant has continued its infringement of the ’311 patent despite its knowing that

claims 1 through 5 and 8 through 10 of the ’311 patent were held valid on January 23, 2019 in

the Xilinx IPR.

   84. Defendant’s actions have not been consistent with the standards of behavior in its

industry.



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 15
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 16 of 17 PageID #: 16



   85. Defendant made no effort to avoid infringing the ’311 patent.

   86. Therefore, Plaintiff should receive enhanced damages up to three times the amount of

actual damages for Defendant’s willful infringement under 35 U.S.C. § 284.

                                   XI.        CONCLUSION

   87. Plaintiff is entitled to recover from Defendant the damages sustained by SRC as a result

of Xilinx’s wrongful acts in an amount subject to proof at trial, which, by law, cannot be less

than a reasonable royalty, together with interest and costs as fixed by this Court.

   88. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action.

   89. Plaintiff reserves the right to amend, supplement, or modify its allegations of

infringement as facts regarding such allegations arise during the course of this case.

                                   XII.       JURY DEMAND

   90. Plaintiff hereby demands a trial by jury for all causes of action.

                                XIII. PRAYER FOR RELIEF

   Plaintiff requests the following relief:

   A. A judgment that Defendant has infringed and continues to infringe the ’867 patent and

’311 patent;

   B. A judgment and order requiring Defendant to pay Plaintiff damages under 35 U.S.C.

§ 284, including treble damages for willful infringement as provided by 35 U.S.C. § 284, and

supplemental damages for any continuing post-verdict infringement up until entry of the final

judgment with an accounting as needed;

   C. A judgment and order requiring Defendant to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

   D. A judgment and order awarding a compulsory ongoing royalty; and


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 16
 Case 1:20-cv-00601-LPS Document 1 Filed 04/30/20 Page 17 of 17 PageID #: 17



   E. Such other and further relief as the Court deems just and equitable.

Dated: April 30, 2020                 Respectfully submitted,

                                      /s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (#4606)
                                      Richard C. Weinblatt (#5080)
                                      Two Fox Point Centre
                                      6 Denny Road, Suite 307
                                      Wilmington, DE 19809
                                      Tel: (302) 999-1540
                                      stamoulis@swdelaw.com
                                      weinblatt@swdelaw.com

                                      SHORE CHAN DEPUMPO LLP
                                      Michael W. Shore* (mshore@shorechan.com)
                                      Alfonso Garcia Chan* (achan@shorechan.com)
                                      Ari B. Rafilson* (arafilson@shorechan.com)
                                      William D. Ellerman* (wellerman@shorechan.com)
                                      901 Main Street, Suite 3300
                                      Dallas, TX 75202
                                      Tel: (214) 593-9110
                                      SHORE CHAN DEPUMPO LLP
                                      901 Main Street, Suite 3300
                                      Dallas, Texas 75202
                                      Telephone (214) 593-9110
                                      Facsimile (214) 593-9111

                                      Counsel for Plaintiff FG SRC LLC

                                      * Application for pro hac vice to be filed




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 17
